996 F.2d 1222
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES OF AMERICA, Appellee,v.Oscar Eduardo MENDOZA, Appellant.
No. 92-3931.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 15, 1993.Filed:  June 21, 1993.

Before RICHARD S. ARNOLD, Chief Judge, FLOYD R. GIBSON, Senior Circuit Judge, and HANSEN, Circuit Judge.
PER CURIAM.


1
Oscar Eduardo Mendoza has been found guilty by a jury of possession of cocaine with intent to distribute it in violation of 21 U.S.C. § 841(a)(1), and conspiracy to distribute cocaine and possess it with the intent to distribute, in violation of 21 U.S.C. §§ 841(b)(1)(B) and 846.  The District Court1 sentenced Mendoza to five years and three months in prison on both counts, the sentences to run concurrently.  The Court also imposed concurrent four-year terms of supervised release and a special assessment of $100.00.


2
On appeal, Mendoza argues that the evidence was insufficient to justify submission of the case against him to the jury.  He asserts that the government's principal witness was shown at trial to have lied in certain respects, and that she had a substantial incentive, in the form of a promise that she would not be prosecuted, to testify against Mendoza.  For these reasons, Mendoza argues, the witness's testimony implicating him was unbelievable as a matter of law, and no reasonable jury could have relied on it.


3
We affirm.  Matters of credibility are for the jury.  It may believe some, all, or none of a witness's testimony.  It may, because it thinks a witness lied in some respects, choose to disbelieve her entirely, but there is no rule of law that it must do so.  The jury evidently believed those portions of the witness's testimony tending to show Mendoza's guilt.  This decision was within the proper province of the jury.  The convictions are


4
Affirmed.



1
 The Hon.  David S. Doty, United States District Judge for the District of Minnesota